Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
2.	Claims 1, 3 and 6-12 are all the claims for this application.
3.	Claims 2 and 5 are canceled and Claims 1, 6-7, 9 and 12 are amended in the Response of 8/26/2021.
4.	Applicant’s election of species for 

    PNG
    media_image1.png
    501
    812
    media_image1.png
    Greyscale

in the reply filed on 8/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	The non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2020.
6.	Claims 1, 3 and 6-12 are all the claims under examination. 
7.	This Office Action contains new grounds for objection and rejection.



Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 1-3 and 5-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
	Applicants have amended generic Claim 1 to clarify the genus of monoclonal antibodies much less those of Claim 12 would possess both specific and cross-reactive binding to the epitope regions for the sequence of SEQ ID NO: 7. Herein, they have replaced “and/or” with “or.”

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 1-3 and 6-11 under 35 U.S.C. 103 as being unpatentable over Cojocaru et al. (US20140294765; filed 6/9/2013) is moot for the canceled claims and withdrawn for the pending claims.
	Applicants amendment of generic Claim 1 to recite the following limitations for LSR+ tumor, monoclonal anti-LSR antibody with specific epitope binding, the amount of monoclonal is therapeutically effective, in vivo, and the final “wherein” clause for the antibody having the property of inhibiting VLDL incorporation into the tumor are not features taught by the Cojocaru reference.



Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 1, 3 and 6-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants summary in the Response of 8/23/2021 which is largely excerpted from the Declaration of Dr. Serada is addressed below for concise examination.
	Response to Arguments/Declaration of Dr. Serada
Epitope mapping: ¶ 5 of the declaration of 8/26/2021 is corroborated by the specification at [0253] 30 “The result is shown in Figure 39. As shown in Figure 39, it became clear that there are two types of epitopes and amino acids 116 to 135 (to which the antibodies #9-7, 1-25, 16-6, 26-2, and 1-43 correspond) and amino acids 216 to 230 (to which the antibody #27-6 corresponds) are present.”

	Therapeutic effect: ¶ 6 of the declaration of 8/26/2021 is not fully corroborated by the specification. None of the figure data for Figures 2, 26-28, 43-44 and 48 even mention the clone #26-2 as alleged by the declarant in ¶ 6. Not all of the figure data substantiate the in vivo therapeutic effect for the clones #9-7 and #1-25 in treating just any cancer, in vivo.
Figure 2 does NOT show antibody therapy but a display of mRNA transcripts for four (4) ovarian cancer cell lines to be used in the antibody assays. It is incorrect that Figure 2 demonstrates the therapeutic effects of the clones #9-7, #1-25 and #26-2 for treating ovarian cancer.
Figure 26 corroborates the antitumor effect after administration of #9-7 or #1-25 to an in vivo malignant tumor model mouse (RGM-1; ovarian clear cell cancer). The vertical axis indicates tumor volume (mm3).15 The horizontal axis indicates the number of elapsed days. Squares indicate the control IgG, triangles indicate anti-LSR antibody (#9-7), and rhombuses indicate anti-LSR antibody (#1-25). 
Figure 27 does NOT corroborate the antitumor effect after administration of #9-7 or #1-25 to an in vivo malignant tumor model mouse because the specification does not disclose which kind of tumor was tested for the assay.
Figure 28 does NOT corroborate the antitumor effect after administration of #9-7 or #1-25 to an in vivo malignant tumor model mouse because the specification does not disclose which kind of tumor was tested for the assay.
Figure 43 corroborates the antitumor effect after administration of #1-25 for ADCC non-dependent anti-tumor effect in addition to antitumor effects mediated by ADCC. This is an experiment modeled after RMG-I (NOD/SCID). The graph shows days after treatment (horizontal axis) and tumor volume (mm3) (vertical axis). The20 rhombuses indicate the control IgG (N = 6) and the triangles indicate treatment with anti-LSR Ab (#1-25) (N = 6) . *, **, and*** indicate statistical significance (p< 05
    PNG
    media_image2.png
    12
    18
    media_image2.png
    Greyscale
, 0.01, and0.001, Student's t-test), respectively. 
Figure 44 corroborates the antitumor effect after administration of #1-25 for ADCC non-dependent anti-tumor effect in addition to antitumor effects mediated by ADCC for the RMG-I30 (NOD/SCID) model. 
Figure 48 corroborates the antitumor effect after administration of #1-25 for antitumor effect on an ovarian cancer cell strain xenograft model expressing LSRs. The graph on the left shows SKOV3-L45 (SCID) (strains stably expressing LSRs) and the graph30 on the right shows SKOV3-E1 (SCID) (empty vector). N = 5 for each group, and the vertical axis is the tumor weight (mg). The rhombuses indicate the control IgG (N = 5) and the triangles indicate treatment with anti-LSR Ab (#1-25) (N = 5) . As shown, it was demonstrated that anti-LSR monoclonal antibodies do not35 exhibit an antitumor effect on LSR negative cells, but exhibit an antitumor effect specifically against LSR expressing positive - 22 –cells.
There are NO in vivo data using a cancer cell model for the following instant claimed clones: #16.6, #26-2, #27-6 and #1-43. Animal model testing for the data in Figures 27 and 28 is unclear and ambiguous as to what cancer cell lines were examined. The breadth and scope of LSR+ cancers much less those cancers claimed in Claim 9 exceeds what Applicants have shown for a subset of inventive antibodies being treatment effective, in vivo.
Reactivity towards LSR+ tumor cells: ¶ 7 of the declaration of 8/26/2021 is not fully corroborated by the specification.
Figure 10 shows reactivity of the clone #9-7 to, from the left, OVSAHO, JHSO4, RMG-I, and OVISE cancer cells. The vertical axis indicates intensity and the horizontal axis indicates cell frequency. 
Figure 11 shows reactivity of the clone #16-6 to, from the left, OVSAHO, JHSO4,30 RMG-I, and OVISE cancer cells. The vertical axis indicates intensity and the horizontal axis indicates cell frequency. 
Figure 12 shows reactivity of the clone #26-2 to, from the left, OVSAHO, JHSO4, RMG-I, and OVISE cancer cells. The vertical axis indicates intensity and the35 horizontal axis indicates cell frequency.
Figure 13 shows reactivity of the clone #27-6 to, from the left, OVSAHO, JHSO4, RMG-I, and OVISE cancer cells. The vertical axis indicates intensity and the horizontal axis indicates cell frequency. 
Figure 14 shows reactivity of the clone #1-25 to, from the left, OVSAHO, JHSO4, RMG-I, and OVISE cancer cells. The vertical axis indicates intensity and the horizontal axis indicates cell frequency. 
The data substantiate staining ovarian cancer cell lines, in vitro, and FACS analysis to demonstrate binding activity across ovarian cancer cell lines for five of the six clones of the invention. Notably, there are NO data for clone #1-43.

The Declarant’s statement in ¶7 on “best of my knowledge and belief” is purely speculative and not supported by the in vitro and in vivo data for the full scope of the method claim inclusive of the instant claimed clones of the invention. While Applicants have urged they are in possession of the full scope of the claimed invention, the record is deficient in sufficient testing for all of those clones alleged to have the same functional properties in view of the absence of those data.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”


Similar binding affinity: ¶ 8 of the declaration of 8/26/2021 is not fully corroborated by the specification nor the data from Exhibit 1. 
Figure 37B shows RGM-1 cell staining and FACS analysis. See “[Figure 37B] Figure 37B shows results of calculating the35 dissociation constant (KD) of anti-LSR antibodies by FACS. RMG-I cells were stained with antibodies of various concentrations - 19 -and analyzed by FACS. As shown, #9-7 had KD = 2.52 nM, #1-25 had KD =2 03 nM, #16-6 had KD = 2.33 nM, #26-2 had KD = 4.04 nM, #27-6 had KD = 4.29 nM, and #1-43 had KD = 24.62 nM.”
Exhibit 1 is not provided with an English language translation but what can be discerned from the post-filing date data is that RGM-1 cell staining and FACS analysis was performed on five of the inventive clones. Here, the KD are different for one of the respective clones (#9-7) between those shown in Figure 37B and those from Exhibit 1:

    PNG
    media_image3.png
    352
    390
    media_image3.png
    Greyscale
            vs 
    PNG
    media_image4.png
    376
    395
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    345
    357
    media_image5.png
    Greyscale
  vs     
    PNG
    media_image6.png
    374
    387
    media_image6.png
    Greyscale


	
    PNG
    media_image7.png
    355
    378
    media_image7.png
    Greyscale
  vs  
    PNG
    media_image8.png
    376
    405
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    350
    381
    media_image9.png
    Greyscale
  vs  
    PNG
    media_image10.png
    367
    385
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    344
    370
    media_image11.png
    Greyscale
 vs  
    PNG
    media_image12.png
    377
    392
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    367
    395
    media_image13.png
    Greyscale
 vs         NO DATA IN EXHIBIT 1.
To the extent Exhibit 1 is largely duplicative of those data of record in Figure 37B, the Exhibit is considered gratuitous and redundant. With the exception of clone #1-43, that the other clones share similar binding affinities is not in dispute. What is in dispute are the Declarant’s statements that “those skilled in the art would expect that antibody #1-43 would have similar therapeutic effects as the three antibodies #9-7, #1-25, and #16-6” as based on binding affinity alone. 
Applicants are reminded that the instant claimed clones are required to be functionalized for those criteria set forth in the method: the clone(s) possess specific binding, in vivo, for the epitope on the sequence of SEQ ID NO: 7; the clone(s) inhibit VLDL incorporation into the LSR+ malignant tumor, in vivo; and the clone(s) are treatment effective, in vivo, for the genus of LSR+ cancers. Accordingly and for the claimed invention to be in Applicants possession, there must be a structure/function correlation for any one clone meeting all of these criteria set forth above.
See MPEP 2163

    PNG
    media_image14.png
    916
    794
    media_image14.png
    Greyscale



Exhibit 2 and therapeutic effects: ¶ 9 of the declaration of 8/26/2021 does not corroborate the use of just any one of all six clones in the treatment method against any LSR+ cancer, in vivo.  Exhibit 2 substantiates the use of clone #1-25 for treating gastric cancer in vivo by way of inhibiting the VLDL uptake by the cancer. However, and inconsistent with Applicants citation to Exhibit 2 as validation for the claimed universal inhibitory effect, the Examiner draws Applicants attention to their own specification, where in Figure 24, the data are inconsistent:
“[Figure 24] Figure 24 is a diagram of a result showing that LSR expression described in the Examples elevates VLDL metabolism, but elevation in metabolism due to VLDL is inhibited by LSR35 antibody administration. Significant inhibition of elevation in metabolism due to VLDL is exhibited for #9-7. Slight inhibition - 16 -is also observed for the #1-25 antibody.” (Examiner’s italics)

VLDL inhibition:  ¶ 10 of the declaration of 8/26/2021 does not corroborate the use of just any one of all six clones in the treatment method against any LSR+ cancer, in vivo, by way of inhibiting the VLDL uptake by the cancer. In fact, the data shown in Figure 24 are described as follows in Applicants own specification:
“[Figure 24] Figure 24 is a diagram of a result showing that LSR expression described in the Examples elevates VLDL metabolism, but elevation in metabolism due to VLDL is inhibited by LSR35 antibody administration. Significant inhibition of elevation in metabolism due to VLDL is exhibited for #9-7. Slight inhibition - 16 -is also observed for the #1-25 antibody.” (Examiner’s italics)

Therefore and in view of Applicants own admission of record that variance in inhibitory effect is observed between two of the inventive clones renders the method unpredictable and indefinite for the meaning of inhibitory in the claim set.
The use of transitive reasoning by the Declarant to assign a function to any one of the clones absent a showing of actual data for any one property much less a combination thereof is exemplary of a wish to know. Applicants have not demonstrated that they are in actual possession of the genus of antibodies having all of the functional criteria as discussed herein throughout.  See MPEP 2163

    PNG
    media_image15.png
    184
    773
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    168
    717
    media_image16.png
    Greyscale

Relation of epitope binding to VLDL inhibition; ¶ 11 of the declaration of 8/26/2021 does not corroborate the correlation of epitope binding with inhibition of VLDL uptake by way of the genus of monoclonal antibodies much less the inventive clones. Applicants statements are again a wish to know. See MPEP 2163. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  
The rejection is maintained.

New Grounds for Objection
Specification
11.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested by way of example only: LSR antibodies and methods or use.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 3 and 6-12 are indefinite for the recitation “a functional equivalent thereof” because the ordinary artisan cannot envision what structures are encompassed by the phrase in Claim 1. While the claims have been amended to a monoclonal antibody and a fragment thereof has an art-recognized definition, it is not clear what a functional equivalent of an monoclonal as is that for a fragment thereof. The meaning could encompass other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase and that would possess the ability to be administered to the subject in need thereof in order to treat any LSR+ cancer, in vivo.
b) The term "inhibitory" in claim 1 is a relative term which renders the claims indefinite.  The term "inhibitory" is not defined by the claim or dependent claims thereof, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In fact, the data shown in Figure 24 in Applicants own specification for inhibitory activity raises the question of indefiniteness for the term:
“[Figure 24] Figure 24 is a diagram of a result showing that LSR expression described in the Examples elevates VLDL metabolism, but elevation in metabolism due to VLDL is inhibited by LSR35 antibody administration. Significant inhibition of elevation in metabolism due to VLDL is exhibited for #9-7. Slight inhibition - 16 -is also observed for the #1-25 antibody.” (Examiner’s italics)

In view of Applicants own admission of record that variance in inhibitory effect is observed between two of the inventive anti-LSR antibody clones renders the method indefinite for the meaning of inhibitory in the claim set.
c) Claims 1, 3 and 6-12 are indefinite for the recitation “wherein the anti-LSR monoclonal antibody is an antibody” because the reference to its being an antibody is already inherent to the anti-LSR monoclonal and the limitation does not add further description to the meaning of the anti-LSR monoclonal antibody.
d) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “single chain antibody”, and the claim also recites scFv,…sc(Fv)2 (single chain (Fv)2) which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. IN addition the phrase “sc(Fv)2 (single chain (Fv)2)” is confusing and as to whether the parenthetical limitation is duplicative. 

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643